PER CURIAM.
The record has been examined and the only point with which we are concerned is whether or not error was committed in denying appellant bail. The Attorney General agrees that the “proof is' not evident or the presumption great” and being so, defendant is entitled to bail.
It is accordingly ordered that the cause be reversed with directions to fix bail for appearance at the next term of the Circuit Court at $5,000 which amount is suggested by the Attorney General to be approved by the Sheriff of Dade County.
It is so ordered.
ROBERTS, C. J., and TERRELL, SE-BRING and HOBSON, JJ., concur.